In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00068-CV
DOUGLAS GREENE, Appellant                  §    On Appeal from County Court at
                                                Law No. 3

                                           §    of Tarrant County (2019-009601-3)
V.
                                           §    March 4, 2021

                                           §    Memorandum Opinion by Justice
DISCOVER BANK, Appellee                         Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s denial of

arbitration, and we order the trial judge to compel arbitration and stay trial in

accordance with Section 171.025 of the Civil Practice and Remedies Code.

      It is further ordered that Discover Bank shall pay all of the costs of this appeal,

for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell